DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 16 is amended. Claims 1-18 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pyzza (US 2014/0377623 A1) and Schroder (US 2013/0207459 A1).
Regarding claims 1 & 5, Pyzza teaches a battery module (10) (Fig. 2; [0053]) comprising:		a cell assembly having a plurality of secondary batteries (100) (Fig. 2; [0053]);		a module housing (20) including at least one sidewall configured to accommodate the cell assembly in an inner space defined by the at least one sidewall (Fig. 2; [0053]); 			a cooling channel embedded in the at least one sidewall, the cooling channel being configured to accommodate a coolant to flow therethrough ([0112]-[0113]).				Pyzza is silent as to a gap adjustment member interposed directly between a plurality of battery modules that are arranged along a flow direction of the cooling channel, the gap adjustment member being configured to separate the plurality of battery modules and directly contact the plurality of battery modules, the gap adjustment member being configured to accommodate the coolant to flow therethrough from the cooling channel.					Schroder teaches a gap adjustment member (plastic jacket/rubber coating) interposed directly between a plurality of battery modules that are arranged along a flow direction of the cooling channel, the gap adjustment member being configured to separate the plurality of battery modules, the gap adjustment member being configured to accommodate the coolant to flow therethrough from the cooling channel ([0112]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the gap adjustment member of Schroder, as described above, in order to connect cooling channels from adjacent battery modules such that a plurality of battery modules can be cooled as taught by Schroder ([0112]).						While Schroder does not explicitly teach the gap adjustment member directly contacting the plurality of battery modules, it is noted that the plastic jacket/rubber coating of the gap adjustment member functions as seal towards the environment ([0112]). Accordingly, when a cooling tube of the gap adjustment member is connected to the cooling channel of the battery module, the seal would necessarily be in contact with the cooling channel of the battery module to provide a seal.
Regarding claim 6, Pyzza as modified by Schroder teaches the battery module of claim 1 as noted above. Pyzza further teaches the module housing having a hollow structure at which the inner space is opened at both sides (Fig. 2).
Regarding claim 7, Pyzza as modified by Schroder teaches the battery module of claim 1 as noted above. Schroder teaches a channel connection member (cylindrical tube) for connecting the cooling channel to a cooling channel of another battery module ([0112]).
Regarding claim 8, Pyzza as modified by Schroder teaches the battery module of claim 1. Schroder further teaches the channel connection member being located at one end or the other end or both ends of the module housing in a front and rear direction; and the channel connection member includes a connection tube (cylindrical tube) partially inserted and connected to the cooling channel of the battery module; and a stopper (plastic jacket/rubber coating) having a hollow structure to surround an outer surface of the connection tube (Figs. 8a-b; [0112]). 
Regarding claims 10-12, Pyzza as modified by Schroder teaches the battery module of claims 1 and 7, respectively, as noted above. Schroder further teaches the channel connection member including a cooling tube (cylindrical tube) inserted through the cooling channel of at least one battery module form one end thereof to the other thereof, wherein the gap adjustment member (connector) has a hollow structure into which the cooling tube is inserted such that the adjustment member includes an upper cover configured to cover an upper surface of the cooling tube and a lower cover coupled to the upper cover, the lower cover being configured to cover a lower surface of the cooling tube ([0112]).
Regarding claim 13, Pyzza as modified by Schroder teaches the battery module of claim 10 but is silent as to a plurality of tubes whose ends in a length direction are connected to each other. 													However, it would have been obvious to one of ordinary skill in the art to provide a plurality of tubes whose ends in a length direction are connected to each other in order to fluidly connect adjacent battery modules when the distance between adjacent battery modules is increased. “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. See MPEP 2144.04 VI (B).

Claims 2-4 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pyzza (US 2014/0377623 A1) and Schroder (US 2013/0207459 A1), as applied to claims 1, 5-8 & 10-13 above, and further in view of Hartmann (US 2016/0226042 A1) and Lee (US 2012/0009457 A1).
Regarding claims 2-4, Pyzza as modified by Schroder teaches the battery module of claim 1 but is silent as to the at least one sidewall including an upper wall, a lower wall, a left wall, and a right wall, and the cooling channel being embedded in the left wall and the right wall (claim 2), and wherein the cooling channel passes through both ends of the left wall and right wall of the module housing in a front and rear direction (claim 3), and wherein the cooling channel includes an inlet formed at one end surface of the left wall and the right wall of the module housing to introduce a coolant, and an outlet formed at the other end surface of the left wall and right wall of the module housing to discharge a coolant (claim 4). 				However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a battery housing including an upper wall, a lower wall, a left wall and right wall for accommodating rectangular or prismatic secondary batteries as taught by Hartmann (Fig. 4B; [0098]) as opposed to the cylindrical secondary battery structure described in Pyzza.  											Lee teaches a cooling channel 210/220 embedded in left wall and right walls which sandwiching a stack of secondary batteries, wherein the cooling channel is formed to pass through both ends of the left and right walls in a front and rear direction, wherein an inlet (260) is formed at one end surface of the left and right walls to introduce a coolant and an outlet (270) is formed at the other end surface of the left and right walls to discharge a coolant (Fig. 2; [0075], and annotated fig 5 below). 										It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to apply the cooling channel structure of Lee, as described above, to Pyzza’s battery module as modified by Hartmann to use rectangular secondary batteries as a suitable configuration for achieving the same purpose of Pyzza (i.e cool the secondary batteries). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.					
    PNG
    media_image1.png
    417
    703
    media_image1.png
    Greyscale


Regarding claims 14-15, Pyzza as modified by Schroder, Lee and Hartmann teaches the battery module of claim 2 as noted above. Lee further teaches a battery pack comprising two or more battery modules which can be used as a power source for a vehicle (Fig. 1; [0053]-[0054]).
Regarding claims 16-18, Pyzza as modified by Schroder, Lee and Hartmann teaches the battery module of claim 2 as noted above. Hartmann’s configuration of a battery housing for rectangular secondary batteries includes an upper wall, a lower wall, a left and a right wall each having substantially the same thickness and forming a mono frame in the shape of a rectangular tube with a hollow center (Fig. 4B; [0098]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pyzza (US 2014/0377623 A1) and Schroder (US 2013/0207459 A1), as applied to claims 1, 5-8 & 10-13 above, and further in view of Jin (US 2012/0315529 A1).
Regarding claim 9, Pyzza as modified by Schroder teaches the battery module of claim 8 but is silent as to both ends of the connection tube protruding in a front and rear direction from the stopper.													Jin teaches a battery module comprising a connection tube which is inserted in a cooling channel of the battery module via a connection groove (Figs. 6a-b; [0046]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a connection tube which protrudes in a front and rear direction from the stopper in order to connect the connection tube to the cooling channel via a connection groove to fluidly couple the connection tube and the cooling channel. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Since the connection groove overlaps with the cooling channel to provide a connection between the two, the connection tube is required to protrude in a front and rear direction from the stopper (i.e plastic jacket) which coats the connection tube.	 

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10 & 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. AS instantly claimed, the subject matter of claims 1, 5-8 & 10-13 is found to be obvious over the combined teachings of Pyzza and Schroder with claims 2-4 & 14-18 found obvious further view of Hartmann and Lee; and claim 9 found to be obvious further in view of Jin.
	Thus, in view of the foregoing, claims 1-18 stand rejected.    

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727